Citation Nr: 1518358	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-33 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

3.  Entitlement to a rating in excess of noncompensable for erectile dysfunction.

4.  Entitlement to service connection for a right ear hearing loss disability.

5.  Entitlement to a rating in excess of 10 percent for hypertension.
 
6.  Entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active service in the United States Air Force from April 1970 to October 1970.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from certain rating decisions of the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina:  specifically, a May 2013 rating decision which confirmed and continued the previous denial for service connection for bilateral hearing loss, and an April 2014 rating decision which continued prior ratings for hypertension and erectile dysfunction and denied service connection for diabetes mellitus type II.

The Veteran had a travel board hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of that proceeding has been associated with the claims file.

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The issues of service connection for a right ear hearing loss disability and diabetes mellitus type II and increased rating for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, he has a left ear hearing loss disability that is etiologically related to a disease, injury, or event which occurred in service.

2.  With full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that his service-connected disabilities combine to render him unable to secure and follow substantially gainful employment.

3.  Throughout the pendency of the appeal, the Veteran's erectile dysfunction has not manifested with deformity of the penis.


CONCLUSIONS OF LAW

1.  Service connection for a left ear hearing loss disability is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).

3.  The criteria for a disability rating in excess of noncompensable for the Veteran's service-connected erectile dysfunction are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7522 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection for a left hearing loss disability and TDIU, VA has met all statutory and regulatory notice and duty to assist provisions.  As the Board is granting these issues, further discussion of the VCAA is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In regard to the Veteran's claim for entitlement to increased ratings in excess of noncompensable for erectile dysfunction, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2014) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes VA's duty to assist has been satisfied in regard to his increased rating claim for erectile dysfunction.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided a VA examination in February 2014.  The examiner took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination report to be thorough and complete and sufficient upon which to base a decision with regards to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument and witness testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and asked the Veteran targeted questions aimed at fully developing the Veteran's claim.  Further, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, the Veteran's representative presented argument, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Service Connection for Hearing Loss

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id., at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The record supports that the Veteran was exposed to acoustic trauma during service.  The Veteran's in-service personnel record reflects that he served in the duty assignment of FMS.  The Veteran testified during the March 2015 hearing that FMS is the abbreviation for field maintenance squadron, and in that role, he was exposed to significant noise in conjunction with parachute repair with involved parachute jumping.  The Veteran also testified to being exposed to an explosion in basic training.  The Veteran did not experience significant noise exposure in his post-service occupational work.  The Board credits the Veteran's testimony in this respect and finds that the Veteran did have in-service noise exposure.


The Veteran appeared for a VA examination in December 2012.  The Veteran's VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
500
1000
2000
3000
4000
Left:
(decibel)
40
35
40
55
50
Right:
(decibel)
60
50
60
55
65

Critically, the examiner noted that the above test results are not valid for rating purposes, as "air conduction results are inconsistent with DPOAE results; DPOAE results suggest that air conduction thresholds cannot be greater than 40 dB ... the claimant may have no more than a mild hearing loss or thresholds no greater than 40 dB for frequencies 500-4000 Hz.  Thresholds obtained today [December 2012] are inconsistent with objective measures."  The examiner elaborated her opinion that the Veteran was exaggerating his response in regard to the right ear.  

Nevertheless, the VA examiner noted that an August 2012 hearing test of record showed that the Veteran has a mild hearing loss in each ear.  In remarks, the VA examiner stated: "I believe that hearing test conducted at Avada Hearing Care Center [in August 2012] is a more accurate reflection of the claimant's true auditory thresholds based on the objective measures (DPOAEs, Ars) obtained [in December 2012].  As such, the VA examiner used the August 2012 treatment record in formulating her opinion.  Ultimately, the VA examiner concluded that the Veteran suffers left ear hearing loss that is at least as likely as not caused by or a result of an event of military service.  The examiner did not find that the Veteran suffers from a right ear hearing loss disability for VA compensation purposes.

The December 2012 conducted Maryland CNC testing which revealed speech recognition ability of 100 percent in each ear.  The examiner indicated again as diagnosis that the Veteran had normal hearing in the right ear and sensorineural hearing loss in the left ear. 

The Board has reviewed the August 2012 treatment record by audiologist B.K.H.  The results recorded were: "Hearing test results revealed a mild hearing loss bilaterally.  Speech reception thresholds were 30 dB for the right ear and 25 dB for the left ear.  Word recognition scores were 96 for the right ear, 94 for the left and 100% binaural."  The Board notes that audiological testing does confirm a degree of hearing loss in the left ear that satisfies the requirements of 38 C.F.R. § 3.385.  While the record contains a private opinion from Dr. C.B. as well, this opinion does not contain audiological testing.

The Board weighs the VA examiner's December 2012 opinion most heavily as it is based on audiological testing and review of the record, and finds a grant appropriate in regard to the Veteran's left ear hearing loss disability.  The preponderance of the evidence is for the Veteran's claim and the doctrine of reasonable doubt is for applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

In regard to the Veteran's right ear, the record does not reflect that the Veteran has a current hearing loss disability for VA compensation purposes.  Although the December 2012 VA examination does contain test results that satisfy the requirements of 38 C.F.R. § 3.385, those results were deemed invalid by the examiner.  The matter of service connection for hearing loss in the right ear is discussed in further detail in the remand portion of this decision.

Legal Criteria and Entitlement to TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

Here, the Veteran has a single disability rated at 60 percent disabling (heart disease), and a combined rating of 90 percent.  His service-connected disabilities include headaches, evaluated as 30 percent disabling; dysthymic disorder, rated at 30 percent; hypertension, rated at 10 percent; gynecomastia, rated at 10 percent; tinnitus, rated at 10 percent; and erectile dysfunction, rated at 0 percent.  Resolving doubt in favor of the Veteran, and taking into account his eduction and work history, the Board concludes that the Veteran cannot obtain and maintain substantially gainful employment due to his service-connected disabilities. As such, the Board finds that the Veteran is entitled to TDIU.

Legal Criteria for Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Increased Rating for Erectile Dysfunction

In this case, the Veteran is service connected for erectile dysfunction as associated with his service-connected hypertension with aortic insufficiency.  The RO has rated the Veteran's erectile dysfunction as noncompensable.  As discussed below, the Board finds this rating appropriate.

Erectile dysfunction is rated by analogy, to "penis, deformity, with loss of erectile power," Diagnostic Code 7522.  See 38 C.F.R. § 4.20 (2014).  The rating schedule provides a 20 percent rating for deformity of the penis with loss of erectile power.  This is a conjunctive set of criteria; both must be present to warrant compensation at the sole authorized level, 20 percent.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].  In this case, the medical evidence does not indicate that the Veteran has a penile deformity.  Where the criteria for a compensable rating under a diagnostic code are not met, as here, a noncompensable rating is awarded.  See 38 C.F.R. § 3.31 (2014).  Consequently, there is no basis for a separate rating for erectile dysfunction under the rating schedule.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for increase.  The criteria for a compensable evaluation are not met, nor are they more nearly approximated.  Throughout the appeal period, the evidence of record does not establish that the Veteran suffered a deformity of the penis as a manifestation of his erectile dysfunction and/or hypertension.

The Veteran appeared for a VA examination on February 2014 in regard to his claim for an increased rating for erectile dysfunction.  The examiner noted a continued diagnosis of erectile dysfunction with its etiology as medication for blood pressure.  Examinations of the penis, testes, epididymis, and prostate were normal.  The examiner noted prostatism which leads to voiding dysfunction which causes urine leakage and urinary frequency and symptoms of obstructed voiding.

At the March 2015 hearing, the Veteran noted that he has excess foreskin on his penis which causes him pain and that he had been advised that surgical intervention may be necessary.  However, the Veteran did not contend that the excess foreskin was related to his erectile dysfunction and/or hypertension.  Furthermore, the record contains no medical evidence that supports the existence of any deformity of the penis as related to the Veteran's erectile dysfunction and/or hypertension.

The Veteran has pointed to an April 2011 treatment record from the VAMC in Hampton, Virginia in which the treating professional noted "deformity of the penis" with "0% service connected" while listing the Veteran's service connected disabilities.  The Board notes that this phrase was used while listing the Veteran's disabilities only; it was not used in the context of an examination, list of symptoms, impression, diagnosis, or even the Veteran's statements.  As such, the Board does not weigh the use of this phrase to establish that the Veteran indeed suffers from a deformity of the penis.  The Board also notes that the Veteran's service treatment records note lesion on the penis, but there is no indication that the Veteran currently suffers from such.

Accordingly, the claim is denied and there is no basis for a staged rating.  See Hart, supra.  The Veteran met the criteria for a higher evaluation at no time during the appeal period.  As the evidence of record is not in equipoise, there is no doubt to resolve.  Gilbert, supra.

Extraschedular Evaluation

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1) , for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In regard to the Veteran's erectile dysfunction, the Veteran reported having suffered impotency, a symptom appropriately contemplated under the noncompensable.  

There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Service connection for a left ear hearing loss disability is granted.

TDIU is granted.

An increased rating for erectile dysfunction is denied.


REMAND

The Board sincerely regrets the delay, but to decide the following matters without additional evidentiary development would be prejudicial to the Veteran's claims for service connection for a right ear hearing loss disability, increased rating for hypertension, and service connection for diabetes.

Service Connection for a Right Ear Hearing Loss Disability

As stated above, the medical evidence of record does not support that the Veteran suffers a right ear hearing loss disability for VA compensation purposes.  While the December 2012 auditory testing revealed a right ear hearing loss disability, the VA examiner found these results to be invalid, and there are no other testing results of record satisfying the requirements of 38 C.F.R. § 3.385.  Giving the Veteran the benefit of the doubt, the Board orders a VA examination to conduct audiological testing on the Veteran's right ear for the purposes of determining whether or not the Veteran has a current disability of hearing loss in his right ear. 

Service Connection for Diabetes

The Veteran appeared for a VA examination in April 2006.  The examiner diagnosed diabetes mellitus type II and noted that the Veteran's service-connected hypertension was diagnosed several years prior to his diabetes diagnosis, and it is more likely than not that his diabetes exacerbates/ complicates his hypertension as diabetes is a condition whose pathology affects the small caliber vessels and it is likely to involve the coronary arteries all the time, thus exacerbating the hypertension.  The Veteran has submitted statements with the contention that his diabetes is related/ impacts his hypertension and heart condition, citing the April 2006 opinion.

In light of the April 2006 opinion and the Veteran's statements, the Board finds a VA examination necessary to determine the nature and etiology of the Veteran's diabetes, including whether the Veteran's service-connected heart disability and/or hypertension may have caused or aggravated the diabetes.

Increased Rating for Hypertension

At the March 2015 hearing, the Veteran testified that his hypertension has worsened since the latest February 2014 VA examination, as evidenced by his increased dosage of medication as prescribed for him.

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, the Veteran should be afforded a current VA examination to assess the current severity of his service-connected hypertension on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Service Connection for Right Ear Hearing Loss  

Schedule the Veteran for a VA audiological evaluation by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's claimed right ear hearing loss.

The claims file and any pertinent evidence should be made available to and reviewed by the examiner, a history should be elicited from the Veteran, and audiological studies must be performed, including dictating objective testing (Maryland CNC and pure tone threshold testing).

Then, the examiner should offer an opinion as to whether and to what extent the Veteran suffers from a right ear hearing loss disability which was incurred in, aggravated by, or otherwise more likely than not (greater than 50 percent probability) etiologically related to the Veteran's active service.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

2.  Service Connection for Diabetes

Schedule the Veteran for a VA examination conducted by a medical provider skilled in the diagnosis and treatment of diabetes.

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to:

(a) whether it is at least as likely as not that the Veteran's diabetes mellitus type II was incurred in or otherwise related to his active military service; and

(b)  whether the Veteran's diabetes was caused or has been permanently aggravated by the Veteran's service-connected heart disability; and

(c)  whether the Veteran's diabetes was caused or has been permanently aggravated by the Veteran's service-connected hypertension.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

3.  Increased Rating for Hypertension

Schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected hypertension.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  

Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the service-connected hypertension on appeal.  The examiner should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

4. After the above is complete, readjudicate the Veteran's claims for service connection for a right ear hearing loss disability, service connection for diabetes mellitus type II, and increased rating for hypertension.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


